Citation Nr: 0828339	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-25 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1948 to July 1950 
and from September 1950 to June 1951.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

As support for his claim, the veteran testified at a video-
conference hearing in October 2006 before the undersigned 
Veterans Law Judge (VLJ) of the Board.  

The veteran also initiated, but did not perfect, an appeal 
concerning additional claims for service connection for 
arthritis and a back disability, for an initial compensable 
disability rating for his bilateral hearing loss, and for 
initial disability ratings higher than 10 percent for 
residuals of cold injury with peripheral neuropathy of his 
feet.  Though a statement of the case (SOC) was issued in 
December 2005 concerning these additional claims, he did not 
submit a timely substantive appeal (VA Form 9 or equivalent) 
in response.  See 38 C.F.R. § 20.200 (2006) (an appeal to the 
Board consists of a timely filed notice of disagreement (NOD) 
and, after receipt of a SOC, a timely filed substantive 
appeal (e.g., a VA Form 9 or equivalent statement).  
Therefore, these additional claims are not before the Board.

In August 2007, the Board remanded the claim for service 
connection for a right shoulder disorder to the RO, via the 
Appeals Management Center (AMC), for additional development 
and consideration.  In May 2008, after completing the 
requested development, the AMC issued a supplemental SOC 
(SSOC) continuing to deny the claim and returned the file to 
the Board for further appellate consideration of this 
remaining claim.




FINDING OF FACT

A right shoulder disorder was first diagnosed many years 
after the veteran's military service ended and has not been 
linked by competent medical evidence to his service - 
including to any injury he may have sustained while on active 
duty.

CONCLUSION OF LAW

The veteran's current right shoulder disorder was not 
incurred in or aggravated by his military service, and 
degenerative joint disease in this shoulder also may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
December 2005 and August 2007.  These letters informed him of 
the evidence required to substantiate his claim, and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  
Note also that the July and September 2006 and August 2007 
letters complied with Dingess by discussing the downstream 
disability rating and effective date elements of the claim.  
And of equal or even greater significance, after providing 
that additional Dingess notice, the AMC went back and 
readjudicated the veteran's claim in the May 2008 SSOC - 
including considering the additional evidence received in 
response to that additional notice.  See again, Mayfield IV 
and Prickett, supra.

Moreover, on remand, the AMC sent yet another Dingess letter 
in that May 2008 SSOC, and there has been no reason to again 
go back and readjudicate the claim, such as in another SSOC, 
because the veteran has not submitted any additional evidence 
in response to that additional Dingess notice.  38 C.F.R. 
§§ 19.31, 19.37 (West 2002 and Supp. 2007).  His June 2008 
supporting statement is duplicative of evidence previously 
considered by the RO/AMC.  That is to say, the absence of 
another SSOC after the most recent May 2008 notice is not 
prejudicial because the result of such a readjudication on 
exactly the same evidence and law previously considered would 
be no different than the previous adjudication.  Cf. Medrano 
v. Nicholson, 21 Vet. App. 165, 173 (2007).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim which is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  Concerning this, his service medical records (SMRs) 
are unavailable.  His SMRs appear to have been destroyed in 
the July 1973 fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, a military records repository.  
Under these circumstances, the United States Court of Appeals 
for Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

No presumption, however, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (Court declined to apply "adverse presumption" 
against VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).  

The RO made attempts to obtain the veteran's missing records 
from the NPRC, as well as from him personally.  The NPRC 
indicated there were no SMRs or reports from the Office of 
Surgeon General (SGO).  It thus appears the RO properly 
searched alternative sources for the missing SMRs in an 
attempt to assist the veteran in proving his claim.  
Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).

The RO/AMC obtained his service personnel records (SPRs)-
namely his DD Form 214s, private records as identified by 
him, and at the Board's remand request arranged for a VA 
orthopedic examination for a medical nexus opinion concerning 
the cause of his claimed right shoulder disorder - 
including, in particular, in terms of whether it is 
attributable to his military service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Therefore, the Board is satisfied the RO/AMC 
made reasonable efforts to obtain any identified medical 
records.  Significantly, the record does not otherwise 
indicate any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  The Board is therefore satisfied that VA has 
provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.



II.  The Merits of the Claim

The veteran, a recipient of the Combat Infantry Badge (CIB), 
contends he injured his right shoulder while in combat and 
has chronic residual disability as a consequence.  He says 
that, between December 1950 and January 1951, while in the 
mountains of Korea, his infantry regiment was trapped in a 
valley and forced to fight off 10 Chinese divisions.  He 
alleges that, during that battle, he was struck by a 81 
millimeter mortar and blown approximately 20 feet into the 
air and landed on an icy surface.  He says he was hit with 
fragments of ice, sustained a concussion, and as a result had 
a sore, swollen face.  During his video-conference hearing he 
testified that he could not swear under oath that he landed 
on his right shoulder in that incident, but that he 
nonetheless knew he landed on a solid icy surface and this 
most likely injured his right shoulder.  He also contends 
that for three months he slept in 40-below-zero degree 
temperatures and that the culmination of landing on the icy 
surface in the incident mentioned and sleeping in those 
freezing temperatures caused the current problems with his 
right shoulder.

For the reasons and bases set forth below, however, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim, so it must be denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases such as degenerative joint 
disease, i.e., arthritis, may be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year of discharge from 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.



Stated somewhat differently, service connection generally 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus (i.e., link) between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

As already alluded to, the veteran's SMRs are unavailable 
and, thus, cannot be considered in this appeal.  And as also 
already alluded to, when at least a portion of the service 
medical records are lost or missing, the Court has held that 
VA has a heightened duty "to consider the applicability of 
the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision...."  Cromer, 
19 Vet. App. 217-18; see also Cuevas, 3 Vet. App. 548; 
O'Hare, 1 Vet. App. 367.

In deciding this claim at issue, it is initially worth noting 
that the Board does not dispute the veteran has a current 
right shoulder disorder, the first requirement for any 
service-connection claim.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed).  Indeed, an April 2008 
VA compensation orthopedic examination, relying on a November 
2000 private MRI report, resulted in a diagnosis of 
degenerative disease (i.e., arthritis) of the right shoulder.  
And the cited right shoulder MRI report, itself, noted there 
is mild degenerative change of the glenohumeral joint and 
labum, full thickness tear of the supraspinatus tendon, and 
acromioclavicular hypertrophy with impingement.  

Moreover, for injuries, as here, alleged to have been 
incurred in combat, 38 U.S.C.A. § 1154(b) and the 
implementing VA regulation 38 C.F.R. § 3.304(d) provide a 
relaxed evidentiary burden of proof to determine service 
connection.  See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  When an injury or disease is alleged to have been 
incurred or aggravated in combat, the incurrence or 
aggravation may be shown by satisfactory lay evidence, 
provided it is consistent with the circumstances, conditions, 
or hardships of the veteran's service, even if there is no 
official record of the incident in question.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is 
credible evidence.  Collette, 82 F.3d at 392.  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

This statute and regulation, however, does not establish a 
presumption of service connection; rather, it merely eases a 
combat veteran's burden of demonstrating the occurrence of 
the incident in service to which his current disability may 
be connected.  Collette, 82 F.3d at 392.  The reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries 
generally require competent medical evidence.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997).

There is no question the veteran served in combat; indeed, 
there is prima facie evidence of this - his Combat Infantry 
Badge (CIB).  See VAOPGCPREC 12-99 (October 18, 1999).  His 
DD Form 214 also shows he had 4 months of foreign service, 
and that he was assigned to Company B, 23D Infantry Regiment.  
So the type of injury he alleges to have sustained to his 
right shoulder is consistent with service in that capacity.  
Therefore, the Board concedes that he may indeed have 
suffered the very injury to his right shoulder, during combat 
in the Korean Conflict, which he claims.

Consequently, the determinative issue is whether the veteran 
has current right shoulder disability attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The 
Board emphasizes that, although there is a heightened 
obligation to more fully explain the reasons and bases for 
its decision in the absence of any service medical records, 
this does not obviate the need to have medical nexus evidence 
supporting the claim.  See Milostan v. Brown, 4 Vet. App. 
250, 252 (1993) (citing Moore, 1 Vet. App. 406 and O'Hare v. 
Derwinski, 1 Vet. App. 367).  That is to say, there is no 
reverse presumption for granting the claim.  See Russo, 9 
Vet. App. 46.  Cf. Collette, 82 F.3d 392-93; Arms v. West, 12 
Vet. App. 188, 194-95 (1999).

Rather than supporting his claim, the medical evidence 
instead weighs against the veteran's claim, as the April 2008 
VA examiner found "absolutely no relationship [to the] 
claimant's military service" with his current right shoulder 
arthritis.  So there is no competent evidence of an 
etiological link between the veteran's current right shoulder 
disorder and his military service.  Consequently, there is 
not the requisite evidence showing a correlation between his 
current right shoulder disorder and his military service - 
again, even assuming that he sustained the type combat injury 
in service alleged.  Boyer, 210 F.3d at 1353; Maggitt, 202 
F.3d at 1375.  And absent this medical nexus evidence, 
service connection is not warranted.

In addition to the lack of a medical nexus opinion, the Board 
also emphasizes that a gap of nearly half a century between 
service and the first documented complaints and treatments 
for his right shoulder disorder provides compelling evidence 
against this claim.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  

Moreover, in addition to the medical evidence, the Board has 
considered the veteran's lay statements in support of his 
claim.  While the veteran may well believe that he has a 
right shoulder disorder related to an in-service injury, as a 
layman without medical expertise, he is not qualified to 
render a medical opinion concerning the cause of a right 
shoulder disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991) (laypersons are not competent to render medical 
opinions).  

Further, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  See 38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303(b); 3.307; 3.309; 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Again, there 
is no history of complaint, treatment, or diagnosis of a 
right shoulder disorder until many years after service.  
Overall, the evidence of record does not support this claim.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a right shoulder 
disorder.  So there is no reasonable doubt to resolve in 
the veteran's favor, and this claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for service connection for a right shoulder 
disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


